                                          Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                  Case No. 20-cv-01323-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     ROBERT SCHREEDER, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                          Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 2 of 8




                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS
                                  17          Plaintiff alleges that he was illegally arrested and prosecuted, and defendants

                                  18   used excessive force during the arrest.

                                  19          Legal Standards

                                  20          An allegation of the use of excessive force by a law enforcement officer in

                                  21   effectuating an arrest states a valid claim under 42 U.S.C. § 1983. See Rutherford v. City

                                  22   of Berkeley, 780 F.2d 1444, 1447 (9th Cir. 1986), overruled on other grounds by Graham

                                  23   v. Connor, 490 U.S. 386 (1989); see also Byrd v. Phoenix Police Dep’t, 885 F.3d 639,

                                  24   641-42 (9th Cir. 2018) (pro se allegations that police officers “beat the crap out of” plaintiff

                                  25   and caused him severe injury enough to support a legally cognizable claim under §

                                  26   1983). Excessive force claims which arise in the context of an arrest or investigatory stop

                                  27   of a free citizen are analyzed under the Fourth Amendment reasonableness standard.

                                  28   See Graham v. Connor, 490 U.S. 386, 394-95 (1989).
                                                                                        2
                                           Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 3 of 8




                                   1          A claim of unlawful arrest is cognizable under § 1983 for violation of the Fourth

                                   2   Amendment’s prohibition against unreasonable search and seizure if the complaint

                                   3   alleges that the arrest was without probable cause or other justification. See Pierson v.

                                   4   Ray, 386 U.S. 547, 555-558 (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014

                                   5   n.1. (9th Cir. 2015) (absence of probable cause is essential element of § 1983 false

                                   6   arrest claim). And a claim of unlawful detention/imprisonment is cognizable under § 1983

                                   7   for violation of the Fourteenth Amendment’s guarantee of due process if the arrest was

                                   8   without probable cause or other justification and the defendant knew or should have

                                   9   known that plaintiff was entitled to release. See Baker v. McCollan, 443 U.S. 137, 142-

                                  10   145 (1979); Lee v. County of Los Angeles, 250 F.3d 668, 684-85 (9th Cir. 2001) (plaintiff

                                  11   stated due process claim where police allegedly arrested plaintiff’s son without probable

                                  12   cause, detained him without verifying that he was the person for whom police had an
Northern District of California
 United States District Court




                                  13   arrest warrant, despite his obvious mental incapacity, and detained him for one day

                                  14   before extradition hearing, which led to his incarceration in another state for two years).

                                  15   But cf. Gant v. County of Los Angeles, 772 F.3d 608, 619, 621-22 (9th Cir. 2014)

                                  16   (because plaintiff did not inform defendants of his mistaken identity and because he

                                  17   received a prompt hearing, his due process claim based on unlawful post-arrest detention

                                  18   failed).

                                  19          In order to recover damages for an allegedly unconstitutional conviction or

                                  20   imprisonment, or for other harm caused by actions whose unlawfulness would render a

                                  21   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction

                                  22   or sentence has been reversed on direct appeal, expunged by executive order, declared

                                  23   invalid by a state tribunal authorized to make such determination, or called into question

                                  24   by a federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.

                                  25   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or

                                  26   sentence that has not been so invalidated is not cognizable under § 1983. Id. at 487.

                                  27          In Wallace v. Kato, 549 U.S. 384, 393 (2007), the Court held that the “Heck rule for

                                  28   deferred accrual is called into play only when there exists ‘a conviction or sentence that
                                                                                     3
                                          Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 4 of 8




                                   1   has not been . . . invalidated,’ that is to say, an ‘outstanding criminal judgment.’” Id. at

                                   2   391-93 (quoting Heck, 512 U.S. at 486-87). The Heck rule delays accrual only if there is

                                   3   an existing conviction on the date the statute of limitations begins to run, which in the

                                   4   case of wrongful arrest or wrongful imprisonment claims is when the plaintiff's

                                   5   confinement is no longer without legal process, but rather becomes a confinement

                                   6   pursuant to legal process – that is, for example, when he or she is bound over by a

                                   7   magistrate or arraigned on charges. Id. at 389-90. The Court stated that the contention

                                   8   that “an action which would impugn an anticipated future conviction cannot be brought

                                   9   until that conviction occurs and is set aside” goes “well beyond Heck” and rejected it. Id.

                                  10   at 393 (italics in original). Although the Court was only considering when the statute of

                                  11   limitations began running on a false arrest/false imprisonment claim, the discussion

                                  12   quoted suggests that Heck does not apply if there is no extant conviction – for instance, if
Northern District of California
 United States District Court




                                  13   plaintiff has only been arrested or charged.

                                  14          If a plaintiff files a § 1983 false arrest claim before he or she is convicted, or files

                                  15   any other claim related to rulings that likely will be made in a pending or anticipated

                                  16   criminal trial, it is within the power of the district court, and accords with common practice,

                                  17   to stay the civil action until the criminal case or the likelihood of a criminal case is ended.

                                  18   Id. at 393-94. If the plaintiff is then convicted, and if the stayed civil suit would impugn

                                  19   that conviction, Heck requires dismissal; otherwise, the case may proceed. Id. at 394.

                                  20          Local governments are “persons” subject to liability under 42 U.S.C. § 1983 where

                                  21   official policy or custom causes a constitutional tort, see Monell v. Dep’t of Social Servs.,

                                  22   436 U.S. 658, 690 (1978); however, a city or county may not be held vicariously liable for

                                  23   the unconstitutional acts of its employees under the theory of respondeat superior, see

                                  24   Board of Cty. Comm'rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436

                                  25   U.S. at 691. To impose municipal liability under § 1983 for a violation of constitutional

                                  26   rights resulting from governmental inaction or omission, a plaintiff must show: “(1) that he

                                  27   possessed a constitutional right of which he or she was deprived; (2) that the municipality

                                  28   had a policy; (3) that this policy amounts to deliberate indifference to the plaintiff's
                                                                                       4
                                           Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 5 of 8




                                   1   constitutional rights; and (4) that the policy is the moving force behind the constitutional

                                   2   violation.” Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992)

                                   3   (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989) (internal quotation marks

                                   4   omitted). Proof of random acts or isolated incidents of unconstitutional action by a non-

                                   5   policymaking employee are insufficient to establish the existence of a municipal policy or

                                   6   custom. See Rivera v. County of Los Angeles, 745 F.3d 384, 398 (9th Cir. 2014).1

                                   7            Background2

                                   8            Plaintiff states that he was in an altercation with a security guard at a shopping

                                   9   mall that led to plaintiff being pepper sprayed by the security guard and the Santa Rosa

                                  10   Police Department being called. He states that police officers arrived and with guns

                                  11   drawn ordered him to get on the ground. Plaintiff did not comply, but he did place his

                                  12   backpack on the ground to show a form of submission. Before being approached by
Northern District of California
 United States District Court




                                  13   police officers, plaintiff stated that he couldn’t breathe and needed help due to the pepper

                                  14   spray.

                                  15            Plaintiff states that defendant Police Officer Albini approached plaintiff and even

                                  16   though plaintiff cooperated, Albini used excessive force in grabbing plaintiff’s arms and

                                  17   wrists and placing him on his stomach. Plaintiff states that Albini placed his knee with a

                                  18   great deal of pressure on the back of plaintiff’s back and back of his neck. Plaintiff was

                                  19   then handcuffed. Defendant Police Office Rhodes placed plaintiff’s legs in a twisted leg

                                  20   lock compression that made it difficult to breathe. Plaintiff states that the excessive force

                                  21   led to injuries and pain.

                                  22            Plaintiff states that defendant Police Officer Pietrelli illegally searched and

                                  23   recovered a knife from plaintiff and then continued to search plaintiff and scattered his

                                  24
                                       1
                                  25     Section 1981 provides that “[a]ll persons within the jurisdiction of the United States shall
                                       have the same right in every State and Territory to make and enforce contracts, to sue,
                                  26   be parties, give evidence, and to the full and equal benefit of all laws and proceedings for
                                       the security of persons and property as is enjoyed by white citizens, and shall be subject
                                  27   to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to
                                       no other.” 42 U.S.C.S. § 1981(a). Section 1981 is not relevant to the facts in the
                                  28   complaint.
                                       2
                                         Plaintiff cites to several exhibits, but no exhibits were attached to the complaint.
                                                                                        5
                                          Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 6 of 8




                                   1   belongings on the ground. Plaintiff was then put in a seated position where an

                                   2   unidentified police officer forcefully grabbed plaintiff’s sweater and yanked on it causing

                                   3   plaintiff to have more difficulty breathing. He states that defendant Police Officer Wanger

                                   4   observed the incident and did not intervene.

                                   5          Plaintiff was then transported to the hospital, but without his personal belongings.

                                   6   At the hospital, Rhodes told plaintiff that the police viewed video footage from the

                                   7   shopping center which showed plaintiff chasing the security guard with a knife and that

                                   8   the security guard was injured. Plaintiff states that he did make an involuntary statement,

                                   9   but he was intimidated and is innocent. Plaintiff also states that he later reviewed police

                                  10   reports that were obtained through discovery and Rhodes was biased in his police

                                  11   reports and falsely charged plaintiff.

                                  12          Plaintiff states his rights were violated under the Fourth, Eighth and Fourteenth
Northern District of California
 United States District Court




                                  13   Amendments and he seeks relief pursuant to 42 U.S.C. §§ 1981, 1983, 1985, Monell and

                                  14   related state laws. Plaintiff also states that his due process rights were violated at many

                                  15   illegal court proceedings and his criminal trial on September 25, 2019.

                                  16          Discussion

                                  17          Plaintiff presents many allegations and causes of action in his complaint including

                                  18   several troubling allegations of excessive force. Plaintiff has presented sufficient

                                  19   allegations of excessive force against Albini and Rhodes. However, the complaint is still

                                  20   dismissed with leave to amend to provide more information for the court to determine if

                                  21   the claims may proceed at this time.

                                  22          Plaintiff states that there was a criminal trial in September 2019, but it is not clear

                                  23   the result of the trial. Plaintiff is currently incarcerated in state prison, but it is also not

                                  24   clear if that is related to the underlying incident in the action. If plaintiff was convicted,

                                  25   then many of his claims may not proceed pursuant to Heck unless the conviction has

                                  26   been reversed or expunged. Depending on the criminal charges against plaintiff, it is

                                  27   possible that the excessive force claims could continue if this civil rights action would not

                                  28   imply that his conviction was invalid. If the criminal prosecution is continuing, then this
                                                                                        6
                                           Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 7 of 8




                                   1   case may be stayed. In an amended complaint plaintiff should describe the current

                                   2   status of the criminal prosecution, what were the charges against him, and what charges

                                   3   he was convicted of, if any.

                                   4          With respect to the Monell claim, plaintiff must present more information showing

                                   5   that his rights were violated by a municipal policy that was deliberately indifferent to his

                                   6   constitutional rights.3

                                   7                                          CONCLUSION

                                   8          1. The complaint is DISMISSED with leave to amend in accordance with the

                                   9   standards set forth above. The amended complaint must be filed no later than July 6,

                                  10   2020, and must include the caption and civil case number used in this order and the

                                  11   words AMENDED COMPLAINT on the first page. Because an amended complaint

                                  12   completely replaces the original complaint, plaintiff must include in it all the claims he
Northern District of California
 United States District Court




                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  13
                                       not incorporate material from the original complaint by reference. Failure to file amended
                                  14
                                       complaint may result in dismissal of this action.
                                  15
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  16
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  17
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  18
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  19

                                  20

                                  21

                                  22   3
                                         Forty-two U.S.C. § 1985(3) provides a cause of action against state or private
                                  23   conspiracies. See Griffin v. Breckenridge, 403 U.S. 88, 101-02 (1971). A cause of action
                                       under § 1985(3) requires a showing of some racial or class-based discrimination, but only
                                  24   the first clause of § 1985(3) requires intent to deprive victims of the equal protections of
                                       the laws. See Kush v. Rutledge, 460 U.S. 719, 724-26 (1983). The elements of a claim
                                  25   under the first clause of § 1985(3) are: (1) the existence of a conspiracy to deprive the
                                       plaintiff of the equal protection of the laws; (2) an act in furtherance of the conspiracy;
                                  26   and (3) a resulting injury. See Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1141 (9th Cir.
                                       2000). “‘A mere allegation of conspiracy without factual specificity is insufficient.’”
                                  27   Johnson v. California, 207 F.3d 650, 655 (9th Cir. 2000) (quoting Karim-Panahi v. Los
                                       Angeles Police Dep’t., 839 F.2d 621, 626 (9th Cir. 1988), overruled on other grounds by
                                  28   Johnson v. California, 543 U.S. 499 (2005). Plaintiff must provide more allegations to
                                       continue with this claim.
                                                                                       7
                                          Case 4:20-cv-01323-PJH Document 15 Filed 06/04/20 Page 8 of 8




                                   1   pursuant to Federal Rule of Civil Procedure 41(b).

                                   2         IT IS SO ORDERED.

                                   3   Dated: June 4, 2020

                                   4

                                   5                                                        /s/ Phyllis J. Hamilton
                                                                                            PHYLLIS J. HAMILTON
                                   6                                                        United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   8
